Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  155994(69)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re WILLIAMS, Minors.                                           SC: 155994                                        Justices
                                                                    COA: 335932
                                                                    Macomb CC Family Div:
                                                                     2012-000291-NA
                                                                     2012-000292-NA
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Neoshia R. Roemer to practice pro hac vice is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 17, 2018

                                                                               Clerk